The employer, a self-insurer, has appealed from an award of the State Industrial Board in claimant’s favor. The only question involved is one of interstate commerce. Claimant was employed by the Pennsylvania Railroad Company at its 33d Street station. On January 10,1939, while he was carrying United States mail on an electric truck from the substation or depot located on the train platform to Long Island train No. 708 he was injured when the electric truck collided with a pillar on the train platform. The train in question ran from New York city to various points on Long Island. It carried mail which originated in and had been brought from other States. The proof establishes that claimant was engaged in interstate commerce. (Matter of Libertucci v. New York Central R. R. Co., 252 N. Y. 182; McCabe v. Boston Terminal Co., -Mass.-; 22 N. E. [2d] 33; revd. on other grounds, 309 U. S. 624.) Award reversed and claim dismissed, with costs against the State Industrial Board, on the ground that the claimant was engaged in interstate commerce at the time his injuries were sustained. Crapser, Acting P. J., Bliss, Heffeman, Schenck and Foster, JJ., concur.